Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's response to the restriction requirement, submitted August 4, 2022, has been received. By way of this submission, Applicant has elected, without traverse, the species of a hematopoietic stem cell (HSC), a tumor associated antigen (TAA)-specific T-cell, wherein the species of tumor-associated antigen is B7-H3 (CD276), a chimeric antigen receptor (CAR), disruption of an endogenous major histocompatibility complex (MHC) gene, interferon-alpha, glioblastoma, and with a tissue-specific promoter operably linked to the nucleotide sequence encoding a cytokine, wherein the tissue specific promoter is a TEK (Tie2) promoter.
Claims 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.
Claims 1-3, 5-6, 8-10, 14, 19 and 24-32 are therefore under examination before the Office.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 96. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-10, 14, 19 and 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating B-Cell Acute Lymphoblastic Leukemia, does not reasonably provide enablement for all types of cancer or for “preventing” cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The present claims are drawn to methods of treating or preventing a cancer, comprising administering a cell comprising a vector in combination with a tumor associated antigen (TAA)-specific T-cell, an immune checkpoint inhibitor, and/or 1-methyl-tryptophan. However, the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any possible neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering the above combination to prevent he symptoms of any neoplasia or cancer, especially when the components of the combination are recited at a high level of generality.
For example, one of skill in the art is well-aware that cancer is difficult to prevent and treat.  According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online].  Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 10/19/2020]. Retrieved from the Internet: < URL: https://www.merckmanuals.com/professional/hematology-and-oncology/overview-of-cancer/cellular-and-molecular-basis-of-cancer >.  Cellular and Molecular Basis of Cancer).  However, the instant disclosure does not provide sufficient in vitro or in vivo evidence showing that the administration of the claimed combination can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to prevent or ameliorate the disease.    
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the claimed combination. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the claimed combination of agents to the development of effective methods of preventing the plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for preventing the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., preventing cancer) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention any possible cancer with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed combination of agents and absent working examples providing evidence which is reasonably predictive that the claimed agents are effective for preventing any possible cancer commensurate in scope with the claimed invention, especially as the claims do not recite a correlation between the tumor-associated antigen of interest and the cancer to be treated or prevented.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-10, 14, 19, 24-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Escobar (Sci Transl Med. 2014 Jan 1;6(217):217ra3, cited in IDS) in view of Picarda (Clin Cancer Res. 2016 Jul 15;22(14):3425-3431).
Escobar teaches the use of hematopoietic stem/progenitor cells which were genetically modified with a vector comprising a transcriptionally targeted interferon-alpha transgene using enhancer/promoter sequences from the mouse Tie2/Tek gene (page 1, right column, second paragraph through page 2, right column). Escobar further teaches incorporating target sequences for miR-126 and miR-130a into the above vectorto prevent chronic activation of the type I IFN pathway (page 4, left column, second paragraph). Escobar teaches that the above cell is useful for treating cancer (see, e.g., Figure 5).
Escobar further teaches that interferon-alpha is useful as a cancer treatment by various mechanisms, and it is desirable to target interferon-alpha to tumors by the above method (page 1, right column, first and second paragraphs). Escobar further teaches that targeted delivery of interferon alpha to tumor cells reprograms the tumor microenvironment toward more effective dendritic cell activation and immune effector cell cytotoxicity (abstract).
Escobar further teaches that this method could also be combined with other immunotherapeutic approaches for treating cancer (page 11, right column, fourth paragraph). 
However, Escobar does not teach combinations of the above cell with a chimeric antigen receptor (CAR)-bearing T cell that targets B7-H3 (CD276).
Picarda teaches that B7-H3 is aberrantly expressed in human cancers, including glioma (Table 1). Picarda further teaches that autologous chimeric antigen receptor T cells which target B7-H3 are useful in treating cancers which overexpress this antigen (page 3429, left column, second paragraph). 
Picarda further teaches that combination therapies of anti-B7-H3 immunotherapy and other anticancer treatments, including immune checkpoint inhibitors, may also be useful (page 3429, left column, third paragraph through 3430).
Picarda also teaches that an immunosuppressive tumor microenvironment is a barrier to effective CAR T-based therapy (page 3429, left column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the hematopoietic stem cells taught by Escobar to the CAR-T therapy taught by Picarda to arrive at the claimed invention. The individual components of the claimed invention were known in the art, as described above. Picarda also teaches a known obstacle of an immunosuppressive tumor microenvironment for effective CAR-T therapy, while Escobar teaches a possible solution to this problem by targeted delivery of interferon-alpha to the tumor cells. Both Escobar and Picarda also teach that it is advantageous to combine their respective therapies with other cancer immunotherapies. As Escobar teaches a solution to the problem recited by Picarda, it would be obvious to combine the teachings of the two references. The skilled artisan could do so by known methods, with each component in the combination performing its known, usual function, to affect a predicable result.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Escobar and Picarda as applied to claim 1 above, and further in view of Chen (US20180362975A1).
The teachings of Escobar and Picarda have been discussed supra. However, Escobar and Picarda do not teach an engineered T cell comprising a disruption in a major histocompatibility complex (MHC) gene.
Chen teaches chimeric antigen receptor (CAR)-bearing T cells which have been modified to inactivate or delete an exogenous MHC gene (see, e.g., para. 0133). Chen further teaches that it is useful to reduce or eliminate expression of MHC molecules in a CAR-T cell to reduce or eliminate the host versus graft disease response upon administration of the cell (para. 0575). Chen further teaches that this approach could be used to generate “off the shelf” T cells (para. 0574).
Chen further teaches that the CAR may target B7-H3 (CD276) (para. 0385).
Chen further teaches that the cancer to be treated may be glioblastoma (para. 0330).
	It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Chen teaches that reducing or eliminating expression of an MHC gene is a useful improvement to CAR-T therapy by eliminating graft-versus-host disease. The benefits of such a modification to the CAR-bearing T cell and methods of doing so were known in the art, as evidenced by Chen. The application of a known technique to a known device (method, or product) ready for improvement to yield predictable results is prima facie obvious. MPEP 2143(I)(D). A person of ordinary skill could combine the teachings of Escobar, Picarda, and Chen by known methods to arrive at the claimed invention, with each component of the combination performing its known, usual function, and the combination would yield nothing more than predictable results. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644 

/AMY E JUEDES/            Primary Examiner, Art Unit 1644